Citation Nr: 1040802	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-29 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include a rheumatic heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from February 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in June 2010, at which 
time the service connection claim for a heart disorder was 
reopened and remanded for additional development.  A review of 
the file reflects that there has been substantial compliance with 
the actions requested in that Remand and the case has returned to 
the Board for appellate consideration.  See also D'Aries v. 
Peake, 22 Vet. App. 97 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of a 
Board's remand directives is required).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  A preexisting heart disorder was not noted at entry into 
service.  However, there is clear and unmistakable evidence the 
Veteran had a preexisting heart disorder prior to induction into 
service in February 1942.  

2.  There is clear and unmistakable evidence the preexisting 
heart disorder was not permanently aggravated during service 
beyond its natural progression by or as a result of service.




CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection claim 
in a letters dated in April 2007 and June 2010, wherein he was 
advised of the provisions relating to the VCAA.  Specifically, 
the Veteran was advised that VA would assist him with obtaining 
relevant records from any Federal agency, which may include 
medical records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from the 
Social Security Administration.  With respect to private 
treatment records, the letter informed the Veteran that VA would 
make reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former employers.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  
The Veteran was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date as 
was discussed in the Dingess case in the April 2007 letter.  
Subsequent adjudication of the claim on appeal was undertaken in 
Supplemental Statements of the Case (SSOC) issued in November 
2009, March 2010, and August 2010.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the claim on appeal has been obtained.  
The Veteran's service treatment records (STRs) and post-service 
VA and private treatment records were obtained.  The Veteran was 
afforded a VA examination in 2010 in connection with the service 
connection claim for a heart disorder, and there has been no 
assertion by the Veteran or his representative that the 
examination is inadequate in any way.

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran's STRs include an induction examination report of 
February 1942 reflecting that an evaluation of the cardiovascular 
system was normal with functional tachycardia.  When evaluated in 
November 1942, a systolic murmur was noted and the history 
indicated that the Veteran had been treated for rheumatic fever 
when he was 12 years old.  The discharge examination report of 
November 1945 revealed a history of rheumatic fever, which 
existed prior to service, with dyspnea and palpitation on 
exertion.  It was noted that the Veteran had been on limited 
service because of his heart.

A service connection claim for a heart condition was originally 
denied in a March 1946 rating action based on the explanation 
that a heart condition was not found on physical examination at 
the time of discharge from service.  The Veteran filed to reopen 
the claim in April 2007.  

VA medical records dated from 2003 to 2007 include an entry dated 
in May 2003 noting a medical history of coronary artery disease 
(CAD) and hypertension.  The Veteran denied having chest pain or 
shortness of breath.  Examination of the heart revealed S1 and S2 
- normal; and a regular heart rate and rhythm with no murmurs. 
The assessments included hypertension.  When evaluated again in 
January and December 2005, the Veteran denied having 
palpitations, chest pain or shortness of breath.  Examinations of 
the heart revealed normal S1 and S2 with no murmurs.  The 
assessments included hypertension/heart murmur.  When evaluated 
in December 2006 a heart murmur was noted.  The impressions 
included hypertension and mitral valve disorder.

In a lay statement provided by the Veteran dated in June 2007, he 
reported that he was told by a battalion surgeon during service 
that he had a rheumatic heart condition.

The file includes private medical records of Dr. B. dated from 
1993 to 2007.  A July 1999 record appears to include notations of 
mitral regurgitation, aortic stenosis and aortic insufficiency.  
A rheumatology consultation report of November 2004 indicates 
that the Veteran had a history of a polymyalgia rheumatica and 
diagnosed in April 1999, and cardiac murmur for which he took 
prophylactic antibiotics.  Cardiac examination revealed regular 
heart rate and rhythm with III/VI holosystolic murmur.  X-ray 
films of the chest taken in June 2005 revealed no acute 
cardiopulmonary disease.  An August 2005 ultrasound showed 
minimal scattered bilateral atherosclerotic plaque without 
evidence of hemodynamically significant carotid stenosis.  On 
comprehensive examination conducted in June 2006, a systolic 
murmur was noted and the diagnoses included mitral regurgitation 
and mild moderate aortic stenosis and aortic insufficiency.  An 
echocardiogram was conducted in August 2006 which revealed 
diastolic dysfunction, mild aortic stenosis and mild tricuspid 
valve regurgitation.  When evaluated by Dr. L. in February 2007, 
heart rate and rhythm were regular without any evidence of 
murmurs.

In a lay statement dated in March 2008, the Veteran indicated 
that he had a rheumatic heart condition prior to service, but was 
drafted in spite of this.  He states that he served on duty as a 
lithographic draftsman and that the events of his service period 
included the invasion of North Africa and Southern France.  

Also on file is a private medical statement of Dr. B. dated in 
October 2008, indicating that the Veteran's medical conditions 
included moderate aortic stenosis; hypertension and transient 
ischemic attacks.  Dr. B. noted that the Veteran's cardiac status 
had been declining over the past few years and that he might 
require aortic valve replacement in the future.

A VA examination was conducted in July 2010 and the claims folder 
was reviewed.  The Veteran gave a history of a rheumatic heart 
disorder since 1942, which he reported was not treated in 
service.  The report indicated that the Veteran had a history of 
rheumatic fever, valvular heart disease and hypertension.  
Cardiac examination revealed no evidence of congestive heart 
failure of pulmonary hypertension.  S1 and S2 heart sounds were 
present as was a murmur.  Aortic stenosis associated with 
valvular heart disease was diagnosed.  The examiner opined that 
there was clear and unmistakable evidence that aortic stenosis 
pre-existed service, as supported by STRs which reflected that 
the Veteran had a history of rheumatic fever at age 12 and 
evidence of a murmur in the aortic and mitral valve area in 1942.  
It was observed that a complication of rheumatic heart disease 
was valvular heart disease, aortic or mitral.  The examiner 
explained that the Veteran's heart disease was not permanently 
aggravated during service, as supported by the absence of any 
complaints or findings of symptomatology during service and 
shortly thereafter.  The examiner pointed out that the earliest 
private medical record documenting cardiac symptomatology was 
dated in 1999, at which time mitral regurgitation, aortic 
stenosis and aortic insufficiency were shown.  

Analysis

The Veteran claims that he had a rheumatic heart condition prior 
to entering service, which was chronically aggravated in or as a 
result of service.

Generally, in order to establish direct service connection for a 
claimed disorder, there must be (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for certain diseases, including 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed 
under the law to have had its onset in service even though there 
is no evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under section 1111 
for conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Clear 
and unmistakable evidence is a more formidable evidentiary burden 
than the preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy than 
clear and unmistakable evidence).

Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

Where the government fails to rebut the presumption of soundness 
under section 1111, the Veteran's claim must be considered one 
for service incurrence or direct service connection.  See Wagner, 
370 F.3d at 1094-1096 (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is that 
claims for service connection based on aggravation are converted 
into claims for service connection based on service incurrence).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  
A current heart disorder is shown by virtue of diagnoses of 
aortic stenosis and valvular heart disease made upon VA 
examination of July 2010.  

Consequently, the determinative issue is whether any of these are 
attributable to the Veteran's military service, by way of 
incurrence or aggravation. See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  The Veteran and his representative maintain that a 
preexisting heart disorder was aggravated during the Veteran's 
period of military service from February 1942 to November 1945, 
and as such the claim should be adjudicated under the presumption 
of aggravation rule discussed in 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306.  

As an initial matter, the presumption of soundness attaches only 
where there has been an induction examination during which the 
disability about which the Veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
History provided by the Veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination does 
not, in itself, constitute a notation of a preexisting condition. 
38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

In this respect, the Veteran's reported preexisting heart 
disorder was not "noted" on the February 1942 induction 
examination report.  However, in November 1942, on examination 
the Veteran provided a history of having rheumatic fever at age 
12 and a systolic murmur was noted.  The file also contains a 
medical opinion offered by a VA examiner in 2010 and based on a 
thorough review of the Veteran's medical history and evidence, to 
the effect that aortic stenosis clearly and unmistakably existed 
prior to his entrance into service, as supported by the 
aforementioned history and findings made in November 1942.  
Consequently, the Board finds all of the medical and lay 
evidence, taken together, provides clear and unmistakable 
evidence that a heart condition preexisted service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

The Board further finds clear and unmistakable evidence that the 
Veteran's preexisting heart condition was not chronically 
aggravated in or as a result of service.  In support of this 
finding the Board points to the complete absence of documentation 
of any clinical findings, aside from the murmur noted in November 
1942, throughout the remainder of service or shown on the 1945 
separation examination report.  The Board acknowledges that the 
1945 separation report noted that the Veteran had dyspnea and 
palpitation on exertion and had been on limited service because 
of his heart.  However, the fact remains that no clinical 
abnormality aside from the murmur was shown at any point during 
service, nor would such a notation in and of itself represent 
clear and unmistakable evidence that the Veteran's preexisting 
heart condition was chronically aggravated in or as a result of 
service.

Post-service there is an absence of any lay or clinical evidence 
of chronic or continuous cardiac symptomatology from December 
1945, forward; in fact, the first post-service clinical 
indications of a cardiac disorder were shown in 1999, almost 55 
years after the Veteran's discharge from service.  Evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Finally, the record contains one competent medical opinion 
addressing the matter of aggravation of the pre-existing 
rheumatic heart condition.  The opinion, provided by a VA 
examiner in 2010, was based on a full physical examination of the 
Veteran and a comprehensive review of his medical history and 
records.  The examiner opined that the Veteran's heart disease 
was not permanently aggravated during service, as supported by 
the absence of any complaints or findings of symptomatology 
during service and shortly thereafter, and the fact that the 
earliest private medical record documenting cardiac 
symptomatology was dated in 1999, decades after the Veteran's 
discharge from service.  The file contains no professional 
medical opinion to the contrary and the Veteran has not provided 
any competent medical evidence to diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In light of the evidence of record, the Board finds that the 
Veteran's claimed heart condition is shown by clear and 
unmistakable evidence to have existed prior to service as well as 
clear and unmistakable evidence that the preexisting heart 
disorder was not permanently aggravated during service beyond its 
natural progression by or as a result of service.  Accordingly, 
the Board finds that the presumption of aggravation does not 
attach.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303; See Wagner, 370 
F.3d at 1096.

In making the above determinations, the Board has carefully 
considered the Veteran's lay assertions, generally contending 
that his claimed heart condition was chronically aggravated due 
to service.  Although the Veteran's lay assertions are generally 
considered competent to identify symptomatology, he has not been 
shown to possess the requisite medical training or credentials 
needed to render an opinion regarding the question of whether his 
claimed heart condition was aggravated beyond the natural 
progression by or as a result of service.  Essentially, it is 
beyond the Veteran's competence as a lay person to render such a 
determination.  Therefore, his lay opinion in this regard does 
not constitute competent medical evidence in support of his claim 
and lacks probative value with regard to the issue on appeal.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the award of service connection for 
the Veteran's heart disorder; it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.


ORDER

Entitlement to service connection for a heart disorder, to 
include a rheumatic heart condition, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


